Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/317,470 filed January 11, 2019.
Claims 11-30 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on January 17, 2017 (PCT/EP2017/050904) and July 11, 2016 (Germany 10 2016 212 681.4).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated January 11, 2019, February 27, 2019, December 8, 2020, and October 19, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a voice recognition apparatus configured to, a control apparatus configured to in claim 11, the control apparatus configured to in claim 12, and the voice recognition apparatus configured to in claims 13, 14, 16, 17, 18, 20, 21, and 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states “apparatus” are implemented as hardware, specifically, a voice recognition apparatus depicted as reference element 26 and a control apparatus depicted as reference element 24.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim recites “the voice recognition apparatus” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the claim recites “the control apparatus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the claim recites “the voice recognition apparatus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the claim recites “the voice recognition apparatus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the claim recites “the voice recognition apparatus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Publication 20150266356A1) in further view of Bae et al (US Publication 20140082501A1), and Himmelstein (US Patent 6496107B1).
Regarding claim 11, Fischer teaches a control device for voice-based operation of a motor vehicle having functional units controlling operation of the motor vehicle, comprising: 
a voice recognition apparatus configured to recognize at least one voice command related to actuation … units of the motor vehicle and uttered by a vehicle occupant (the display may allow for user input using ... voice commands)([0038]; a voice recognition apparatus (e.g. microphone) is necessary for voice input), … command including at least one condition (control a climate system based on the climate management rules ... control an infotainment system by adjusting control settings based on the one or more infotainment rules … FIG. 3 illustrates a profile setting page for climate control management rules)([0006] and [0007]; rules with conditions for executing a command are recognized (e.g. executing a command to turn on heated seats when exterior temp is 0-45 as shown in Figure 3)); and 
a control apparatus configured to generate … a rule for actuating the at least two of the functional units and to actuate the at least two of the functional units according to the rule (The user may configure several systems … that it may automatically adjust settings … the processor allows onboard processing of commands and routines ... The climate control management rules 200 may include one or more tables that may be set up by a user ... The climate management rules 200 may include, but is not limited to, heated seat control 212, air conditioned (AC) seat control 216, blower motor direction control 224, and/or moon roof control 222)([0019], [0021], [0040], and [0046]; management rules for functional units (e.g. heated seat, AC, moon roof, etc.) are generated).
Fischer differs from the claim in that Fischer fails to teach the voice command includes at least one condition and the rule is generated in accordance with the voice command. However, recognizing a voice command including conditions for rule generation is taught by Bae (the control unit 170 parses the natural language-based speech instruction to extract and identify the user-intended rule, condition, and rule execution command)([0332]). The examiner notes Fischer and Bae teach a device for voice-based operation. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the voice recognition of Fischer to include the recognizing of Bae such that the device phrases a voice command to extract and identify command conditions for rule generation. One would be motivated to make such a combination to provide the advantage of allowing a user to verbally stipulate regulation of functional units. 
The combination of Fischer-Bae differs from the claim in that Fischer-Bae fails to teach the voice command is related to actuation of at least two functional units. However, recognizing a voice command related to actuation of at least two functional units is taught by Himmelstein (Table 1 shows the voiceprint templates as stored in memory. As shown, each voice command is associated with at least six additional fields of information ... Richard and Victoria can each create their own voiceprint timeplate by speaking ... the system 20 may be utilized to create certain “mood” voice commands. For example, as shown in row 6, the user Richard may create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high)(column 4 lines 40-42, lines 48-50, and column 5 lines 34-42). The examiner notes Fischer, Bae, and Himmelstein teach a device for voice-based operation. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the voice recognition of Fischer-Bae to include the recognizing of Himmelstein such that the device recognizes a voice command related to an actuation of a plurality of device. One would be motivated to make such a combination to provide the advantage of allowing a user to verbally control multiple functional units with a singular voice command.   
Regarding claim 12, Fischer-Bae-Himmelstein teach the control device as claimed in claim 11, wherein the control apparatus is configured to actuate the at least two of the functional units of the motor vehicle in accordance with the rule when the at least one condition is satisfied without the vehicle occupant uttering the voice command again (Fischer - The user may configure several systems in communication with the vehicle computing system such that it may automatically adjust settings based on time of day, calendar date, location, temperature, vehicle speed, calendar appointments, and/or a combination thereof)([0019]).
Regarding claim 13, Fischer-Bae-Himmelstein teach the control device as claimed in claim 12, wherein the voice recognition apparatus is configured to revise or delete the rule in accordance with a further voice command, related to the rule and uttered by one of the vehicle occupant and another vehicle occupant (Bae - the user may request for execution of the delete function by ... making a speech or text input of “delete rule”)([0325]).
Regarding claim 14, Fischer-Bae-Himmelstein teach the control device as claimed in claim 13, wherein the voice recognition apparatus is configured to recognize, based on at least one predefined instruction, whether the rule is to be carried out only once or the rule is to be stored until the rule is changed or deleted (Fischer - Before powering down the VCS 1, the system may request the user to accept or deny saving the manually updated changes to the climate control configuration rules)([0067]; not saving a rule results in executing the rule only once).
Regarding claim 15, Fischer-Bae-Himmelstein teach the control device as claimed in claim 14, wherein the control device is configured to store the rule in association with an identifier of the vehicle occupant in a memory of at least one of the motor vehicle and a vehicle-external server apparatus (Fischer - The VCS 1 may recognize a user ... may prompt a user to enter user identification information ... The VCS 1 may retrieve one or more climate control configuration rules from at least one of the VCS 1 local memory, remote server in communication with the VCS 1 ... and/or a combination thereof)([0063] and [0064]).
Regarding claim 16, Fischer-Bae-Himmelstein teach the control device as claimed in claim 15, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between respective operating states of the at least two of the functional units (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high)(column 5 lines 34-42).
Regarding claim 17, Fischer-Bae-Himmelstein teach the control device as claimed in claim 15, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command and describing a relationship between a registered action (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions and actions are recognized for rules) of the vehicle occupant and respective operating states of the at least two of the functional units (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high … may be customizable for any type of mood, weather or driving condition)(column 5 lines 34-44).
Regarding claim 18, Fischer-Bae-Himmelstein teach the control device as claimed in claim 15, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between at least one parameter related to surroundings of the vehicle and respective operating states of the at least two of the functional units (Fischer - the user may select heated seats to enable 214 when the exterior temperature measures forty-five degrees Fahrenheit (45 F) ... The blower motor direction control 224 may include a blower selection for distributing air in certain zones 226 based on the exterior temperature measuring forty-five degrees Fahrenheit (45 F))([0046]).
Regarding claim 19, Fischer-Bae-Himmelstein teach the control device as claimed in claim 17, wherein the at least one parameter is a temperature of the surroundings of the vehicle (Fischer - The user may adjust these inputs based on one or more factors including ... exterior temperature ... precipitation ... and/or a combination thereof)([0062]).
Regarding claim 20, Fischer-Bae-Himmelstein teach the control device as claimed in claim 11, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between respective operating states of the two (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high)(column 5 lines 34-42).
Regarding claim 21, Fischer-Bae-Himmelstein teach the control device as claimed in claim 11, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command and describing a relationship between a registered action (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions and actions are recognized for rules) of the vehicle occupant and respective operating states of the at least two of the functional units (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high … may be customizable for any type of mood, weather or driving condition)(column 5 lines 34-44).
Regarding claim 22, Fischer-Bae-Himmelstein teach the control device as claimed in claim 11, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between at least one parameter related to surroundings of the vehicle and respective operating states of the at least two of the functional units (Fischer - the user may select heated seats to enable 214 when the exterior temperature measures forty-five degrees Fahrenheit (45 F) ... The blower motor direction control 224 may include a blower selection for distributing air in certain zones 226 based on the exterior temperature measuring forty-five degrees Fahrenheit (45 F))([0046]).
Regarding claim 23, Fischer teaches a motor vehicle, comprising: 
(heated seat control 212, air conditioned (AC) seat control 216, blower motor direction control 224, and/or moon roof control 222)([0046]); and 
at least one processor programmed to recognize at least one voice command related to actuation of … units of the motor vehicle and uttered by a vehicle occupant (the processor allows onboard processing of commands and routines …. the display may allow for user input using ... voice commands)([0021] and [0038]), the at least one … command including at least one condition (control a climate system based on the climate management rules ... control an infotainment system by adjusting control settings based on the one or more infotainment rules … FIG. 3 illustrates a profile setting page for climate control management rules)([0006] and [0007]; rules with conditions for executing a command are recognized (e.g. executing a command to turn on heated seats when exterior temp is 0-45 as shown in Figure 3)), 
to generate … a rule for actuating the at least two functional units, and to actuate the at least two functional units according to the rule (The user may configure several systems … that it may automatically adjust settings ... The climate control management rules 200 may include one or more tables that may be set up by a user ... The climate management rules 200 may include, but is not limited to, heated seat control 212, air conditioned (AC) seat control 216, blower motor direction control 224, and/or moon roof control 222)([0019], [0040], and [0046]; management rules for functional units (e.g. heated seat, AC, moon roof, etc.) are generated).
Fischer differs from the claim in that Fischer fails to teach the voice command includes at least one condition and the rule is generated in accordance with the voice command. However, recognizing a voice command including conditions for rule generation is taught by Bae (the control unit 170 parses the natural language-based speech instruction to extract and identify the user-intended rule, condition, and rule execution command)([0332]). The examiner notes Fischer and Bae teach a processor programmed 
The combination of Fischer-Bae differs from the claim in that Fischer-Bae fails to teach the voice command is related to actuation of at least two functional units. However, recognizing a voice command related to actuation of at least two functional units is taught by Himmelstein (Table 1 shows the voiceprint templates as stored in memory. As shown, each voice command is associated with at least six additional fields of information ... Richard and Victoria can each create their own voiceprint timeplate by speaking ... the system 20 may be utilized to create certain “mood” voice commands. For example, as shown in row 6, the user Richard may create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high)(column 4 lines 40-42, lines 48-50, and column 5 lines 34-42). The examiner notes Fischer, Bae, and Himmelstein teach a processor programmed for voice-based operation. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the voice recognition of Fischer-Bae to include the recognizing of Himmelstein such that the processor recognizes a voice command related to an actuation of a plurality of device. One would be motivated to make such a combination to provide the advantage of allowing a user to verbally control multiple functional units with a singular voice command.   
Regarding claim 24, Fischer-Bae-Himmelstein teach the motor vehicle as claimed in claim 23, wherein the control apparatus is configured to actuate the at least two functional units of the motor vehicle in accordance with the rule when the at least one condition is satisfied without the vehicle occupant uttering the voice command again (Fischer - The user may configure several systems in communication with the vehicle computing system such that it may automatically adjust settings based on time of day, calendar date, location, temperature, vehicle speed, calendar appointments, and/or a combination thereof)([0019]).
Regarding claim 25, Fischer-Bae-Himmelstein teach the motor vehicle as claimed in claim 23, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between respective operating states of the at least two functional units (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high)(column 5 lines 34-42).
Regarding claim 26, Fischer-Bae-Himmelstein teach the motor vehicle as claimed in claim 23, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command and describing a relationship between a registered action (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions and actions are recognized for rules) of the vehicle occupant and respective operating states of the at least two functional units (Himmelstein - create a “sunny day” voice command with a plurality of associated actions to be undertaken ... open all windows ...  open sun roof ... turn on stereo to 100.3 fm, max volume ... turn on fan high … may be customizable for any type of mood, weather or driving condition)(column 5 lines 34-44).
Regarding claim 27, Fischer-Bae-Himmelstein teach the motor vehicle as claimed in claim 23, wherein the voice recognition apparatus is configured to recognize at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between at least one parameter related to surroundings of the vehicle and respective operating states of the at least two functional units (Fischer - the user may select heated seats to enable 214 when the exterior temperature measures forty-five degrees Fahrenheit (45 F) ... The blower motor direction control 224 may include a blower selection for distributing air in certain zones 226 based on the exterior temperature measuring forty-five degrees Fahrenheit (45 F))([0046]).
Regarding method claims 28-29, the claims generally correspond to device claims 11, 12, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 
Regarding claim 30, Fischer-Bae-Himmelstein teach the method as claimed in claim 28, further comprising recognizing at least one other condition included in the voice command (Bae - the rule configuration module 175 is capable of configuring plural conditions per rule and mapping plural actions to the conditions)([0117]; a plurality of conditions are recognized for rules) and describing a relationship between at least one of respective operating states of the at least two functional units, a registered action of the vehicle occupant and the respective operating states of the at least two functional units, and at least one parameter related to surroundings of the vehicle and the respective operating states of the at least two functional units (Fischer - the user may select heated seats to enable 214 when the exterior temperature measures forty-five degrees Fahrenheit (45 F) ... The blower motor direction control 224 may include a blower selection for distributing air in certain zones 226 based on the exterior temperature measuring forty-five degrees Fahrenheit (45 F))([0046]).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully 
6496107B1
7113857B2
7437488B2
9092309B2
9440606B2
9493130B2
9809185B2
20040143440A1
20060218244A1
20080046251A1
20140074480A1
20140309885A1
20160260430A1
EP1680309B1
DE102004002010B4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145